DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s arguments regarding the inclusion of the abstract on a separate sheet are persuasive and thus the previously cited objection to the abstract is withdrawn.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objection and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 9, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2016042945 A1) in view of Shimoda (US 20070082129 A1), Honda (WO 2016171273 A1), Shibamura (JP 2005028544 A), and Sukadhare (US 20160186307 A1).
Regarding claim 1, Tsuji (WO 2016042945 A1) teaches a method for coating a stainless steel base material (metallic component part) with a hard (antiwear) carbon layer of DLC substantially free of hydrogen by vacuum arc deposition (plasma process) (pg. 5 line 177-200; Fig. 1 – 12, 14). Tsuji also teaches that droplets are emitted from the carbon cathode by arc discharge and incorporated into the 
Tsuji fails to explicitly teach mechanically removing the droplets. However, Shimoda (US 20070082129 A1), in the analogous art of arc discharge of DLC films, teaches removing generated droplets from a DLC film as a post-treatment consisting of a water jet, sand paper, paper lap, or aero lap (mechanically removing) (para 0024, claims 9-10), which are polishing methods, wherein the DLC film is applied to an automobile slide member (para 0008).
 Additionally, Honda (WO 2016171273 A1), in the analogous art of removing droplets from a hard layer, teaches removing surface defects, such as droplets, by polishing a first hard layer before depositing the second hard layer in order to improve the adhesion between the two layers and smooth the surface of the second layer to prevent peeling and wear in a sliding environment (pg. 3 line 99-121). Tsuji teaches the desire to remove droplets and polishing a DLC layer for an automobile slide member application (pg. 1 line 10-22, pg. 5 line 193-195, pg. 9 line 337-355). Because Tsuji, Shimoda, and Honda all teach the desire to remove droplets from a hard film, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the post-treatment polishing methods of Shimoda in the Tsuji polishing process to improve film performance and production efficiency (Shimoda para 0063-0064) and improve adhesion between the first and second layers of Tsuji. Microdents would inherently be formed as a result of the polishing as evidenced by the concave portions after removal of droplets in Shimoda (para 0064) as well as the uneven surface of the first carbon layer of Tsuji (Fig. 1 – 14). Tsuji also teaches 
The combination of Tsuji, Shimoda, and Honda fails to explicitly teach subsequently performing a plasma cleaning or plasma activation process after mechanically removing the droplets from the first layer. However, Shibamura (JP 2005028544 A), in the analogous art of arc deposition, teaches depositing a first film, removing macroparticles (droplets) using a glass bead treatment, and cleaning the surface after the glass bead treatment before depositing a second layer (para 0019, 0022), wherein the glass bead treatment may result in a crater formed in the film (para 0002) and the glass bead treatment may be replaced with brushing, lapping, or other mechanical treatments (para 0016). Tsuji in view of Shimoda and Honda also teaches removing particles (droplets) mechanically using a lap process (Shimoda para 0024, claims 9-10)
Because Shibamura teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform cleaning between the removal of droplets and deposition of the second layer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Tsuji, Shimoda, Honda, and Shibamura fails to explicitly teach that the cleaning process is plasma cleaning. However, Sukadhare (US 20160186307 A1), in the analogous art of arc deposition, teaches plasma cleaning may be used between the deposition of two layers (para 0027). 
Regarding claim 3, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the droplets may be removed by water jet, sandpaper, paper lap, or aero lap (Shimoda para 0024; claim 10), which are all methods of mechanical polishing.
Regarding claim 4, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the first hard (antiwear) carbon layer is applied to the surface of the base (component part), when no intermediate layer is present, by vacuum arc evaporation (PVD process) (Tsuji pg. 5 line 188-201). Alternatively, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the second hard (softer abradable) carbon layer is applied by vacuum arc evaporation (PVD process) (Tsuji pg. 9 line 355-357).
Regarding claim 5, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches an intermediate (adhesion promoting) layer is applied to the surface of the base (component part) before depositing the hard antiwear layer to improve adhesion between the base material and the first hard carbon layer (Tsuji pg. 5 line 177-192; Fig. 1 – 16).
Regarding claim 6, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the coating steps of applying the second hard carbon (abradable) layer, first hard carbon (antiwear) 
Regarding claim 7, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the metallic component part coated by a hard carbon film is a sliding member, such as a piston ring, used in an environment in contact with lubricating oil such as a machine part and experiencing friction (tribologically stressed) (Tsuji pg. 1 line 10-22).
Regarding claim 9, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the first carbon (hard antiwear) layer is hydrogen free diamond-like carbon (tetrahedral hydrogen-free amorphous carbon) (Tsuji pg. 5 line 193-201). 
Regarding claim 11, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the first hard (antiwear) carbon layer is applied to the surface of the base (component part), when no intermediate layer is present, by vacuum arc evaporation (Tsuji pg. 5 line 188-201). Alternatively, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the second hard (softer abradable) carbon layer is applied by vacuum arc evaporation (Tsuji pg. 9 line 355-357).
Regarding claim 12, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the coating steps of applying the second hard carbon (abradable) layer and first hard carbon (antiwear) layer are performed in the same vacuum chamber (Tsuji pg. 11 line 427-440), and thus in the same vacuum coating plant.
Regarding claim 13, Tsuji (WO 2016042945 A1) teaches a method for coating a stainless steel base material (metallic component part) with a hard (antiwear) carbon layer of DLC substantially free of hydrogen by vacuum arc deposition (plasma process) (pg. 5 line 177-200; Fig. 1 – 12, 14). Tsuji also teaches that droplets are emitted from the carbon cathode by arc discharge and incorporated into the coating film (pg. 9 line 337-349) and then a second softer carbon layer which is easier to polish (abradable) is deposited on the first hard carbon layer (pg. 9 line 350-373; Fig. 1 – 15). Tsuji teaches the 
Tsuji fails to explicitly teach mechanically removing the droplets. However, Shimoda (US 20070082129 A1), in the analogous art of arc deposition of DLC films, teaches removing generated droplets from a DLC film as a post-treatment consisting of a water jet, sand paper, paper lap, or aero lap (mechanically removing) (para 0024, claims 9-10), which are polishing methods, wherein the DLC film is applied to an automobile slide member (para 0008). Additionally, Honda (WO 2016171273 A1), in the analogous art of removing droplets from a hard layer, teaches removing surface defects, such as droplets, by polishing a first hard layer before depositing the second hard layer in order to improve the adhesion between the two layers and smooth the surface of the second layer to prevent peeling and wear in a sliding environment (pg. 3 line 99-121). Tsuji teaches the desire to remove droplets and polishing a DLC layer for an automobile slide member application (pg. 1 line 10-22, pg. 5 line 193-195, pg. 9 line 337-355). Because Tsuji, Shimoda, and Honda all teach the desire to remove droplets from a hard film, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the post-treatment polishing methods of Shimoda in the Tsuji polishing process to improve film performance and production efficiency (Shimoda para 0063-0064) and improve adhesion between the first and second layers of Tsuji. Microdents would inherently be formed as a result of the polishing as evidenced by the concave portions after removal of droplets in Shimoda (para 0064) as well as the uneven surface of the first carbon layer of Tsuji (Fig. 1 – 14). Tsuji also teaches forming the second hard carbon (softer abradable) layer on the surface of the first hard (antiwear) carbon layer to fill irregularities (microdents) in the surface of the first hard carbon layer and such that the first and second carbon layers are in direct contact with each other (anchored into the microdents) (pg. 10 line 393-404; Fig. 1 – 14, 15).
sliding member, such as a piston ring, used in an environment in contact with lubricating oil such as a machine part and experiencing friction (tribologically stressed) (pg. 1 line 10-22). Furthermore, Tsuji teaches that the piston ring is part of an internal combustion engine (fuel injection system) in an automobile (motor vehicle) (pg. 1 line 13-22).
The combination of Tsuji, Shimoda, and Honda fails to explicitly teach subsequently performing a plasma cleaning or plasma activation process after mechanically removing the droplets from the first layer. However, Shibamura (JP 2005028544 A), in the analogous art of arc deposition, teaches depositing a first film, removing macroparticles (droplets) using a glass bead treatment, and cleaning the surface after the glass bead treatment before depositing a second layer (para 0019, 0022), wherein the glass bead treatment may result in a crater formed in the film (para 0002) and the glass bead treatment may be replaced with brushing, lapping, or other mechanical treatments (para 0016). Tsuji in view of Shimoda and Honda also teaches removing particles (droplets) mechanically using a lap process (Shimoda para 0024, claims 9-10)
Because Shibamura teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform cleaning between the removal of droplets and deposition of the second layer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Tsuji, Shimoda, Honda, and Shibamura fails to explicitly teach that the cleaning process is plasma cleaning. However, Sukadhare (US 20160186307 A1), in the analogous art of arc 
Regarding claim 14, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches plasma cleaning (Shibamura para 0019, 0022; Sukadhare para 0027).
Regarding claim 15, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach plasma activation. However, plasma activation, under the broadest reasonable interpretation, is surface modification using plasma processing. Plasma cleaning a surface would inherently modify the properties of the surface by removing contaminants and thus the plasma cleaning process of the aforementioned combination can be considered to be plasma activation.
Regarding claim 16, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches mechanical polishing (Shimoda para 0024, claims 9-10) or brushing (Shibamura para 0016).
Regarding claim 17, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the first hard (antiwear) carbon layer is applied to the surface of the base (component part), when no intermediate layer is present, by vacuum arc evaporation (PVD process) (Tsuji pg. 5 line 188-201). Alternatively, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the second hard (softer abradable) carbon layer is applied by vacuum arc evaporation (PVD process) (Tsuji pg. 9 line 355-357).
claim 18, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches an intermediate (adhesion promoting) layer is applied to the surface of the base (component part) before depositing the hard antiwear layer to improve adhesion between the base material and the first hard carbon layer (Tsuji pg. 5 line 177-192; Fig. 1 – 16).
Regarding claim 20, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the first hard (antiwear) carbon layer is applied to the surface of the base (component part), when no intermediate layer is present, by vacuum arc evaporation (Tsuji pg. 5 line 188-201). Alternatively, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the second hard (softer abradable) carbon layer is applied by vacuum arc evaporation (Tsuji pg. 9 line 355-357).
Regarding claim 21, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches plasma cleaning (Shibamura para 0019, 0022; Sukadhare para 0027).
Regarding claim 22, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach plasma activation. However, plasma activation, under the broadest reasonable interpretation, is surface modification using plasma processing. Plasma cleaning a surface would inherently modify the properties of the surface by removing contaminants and thus the plasma cleaning process of the aforementioned combination can be considered to be plasma activation.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (WO 2016042945 A1) in view of Shimoda (US 20070082129 A1), Honda (WO 2016171273 A1), Shibamura (JP 2005028544 A), Sukadhare (US 20160186307 A1), as applied to claim 1 above, and further in view of Mori (US 20110021390 A1).
Regarding claim 8, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach the softer abradable layer is a hydrogen containing amorphous carbon layer. However, Mori (US 20110021390 A1), in the analogous art of DLC film containing sliding members, teaches a low 
Regarding claim 19, the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare teaches the first carbon (hard antiwear) layer is hydrogen free diamond-like carbon (tetrahedral hydrogen-free amorphous carbon) (Tsuji pg. 5 line 193-201).
the combination of Tsuji, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach the softer abradable layer is a hydrogen containing amorphous carbon layer. However, Mori (US 20110021390 A1), in the analogous art of DLC film containing sliding members, teaches a low friction sliding member including a DLC film with 5 to 25 at% hydrogen (hydrogen containing amorphous carbon layer), wherein a boundary layer may be formed on the surface of the amorphous carbon film by selective adsorbing or reacting of ions generated by dissociation of an additive agent and lubricant oil (para 0019). Additionally, Honda teaches that the hydrogen content in a DLC film that also includes nitrogen affects the sliding characteristics and film hardness and is ideally between 5 and 25 at% (pg. 6 line 213-238). Tsuji teaches the desire for low friction and high wear resistance when in contact with .

Claims 1, 3-5, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1), Honda (WO 2016171273 A1), Shibamura (JP 2005028544 A), and Sukadhare (US 20160186307 A1).
Regarding claim 1, Dekempeneer (US 20080220257 A1) teaches a metal substrate, such as a component part (para 0038-0039), with a layered coating of a tetrahedral carbon layer (antiwear layer) and an amorphous carbon layer with a lower hardness (softer abradable layer) (para 0057-0058, 0077; Fig. 2 – 24, 26), wherein both layers may be deposited by arc deposition (plasma process) (para 0019). Dekempeneer fails to explicitly teach that droplets are deposited on a surface of the applied antiwear layer, mechanically removing the droplets, thereby creating microdents in the surface of the applied antiwear layer, and wherein the abradable layer is anchored to the microdents. 
However, Shimoda (US 20070082129 A1), in the analogous art of arc deposition of DLC films, teaches macro-particles, or droplets, are formed in arc deposition as well as removing generated droplets from a DLC film as a post-treatment consisting of a water jet, sand paper, paper lap, or aero lap (mechanically removing) (para 0024, claims 9-10), which are polishing methods, wherein the DLC film is applied to an automobile slide member (para 0008). Additionally, Honda (WO 2016171273 A1), in the analogous art of removing droplets from a hard layer, teaches removing surface defects, such as droplets, by polishing a first hard layer before depositing the second hard layer in order to improve the 
The combination of Dekempeneer, Shimoda, and Honda fails to explicitly teach subsequently performing a plasma cleaning or plasma activation process after mechanically removing the droplets from the first layer. However, Shibamura (JP 2005028544 A), in the analogous art of arc deposition, teaches depositing a first film, removing macroparticles (droplets) using a glass bead treatment, and cleaning the surface after the glass bead treatment before depositing a second layer (para 0019, 0022), wherein the glass bead treatment may result in a crater formed in the film (para 0002) and the glass bead treatment may be replaced with brushing, lapping, or other mechanical treatments (para 0016). Dekempeneer in view of Shimoda and Honda also teaches removing particles (droplets) mechanically using a lap process (Shimoda para 0024, claims 9-10)
Because Shibamura teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform 
The combination of Dekempeneer, Shimoda, Honda, and Shibamura fails to explicitly teach that the cleaning process is plasma cleaning. However, Sukadhare (US 20160186307 A1), in the analogous art of arc deposition, teaches plasma cleaning may be used between the deposition of two layers (para 0027). Therefore, because Sukadhare teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform plasma cleaning between the removal of droplets and deposition of the second layer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 3, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare teaches the droplets may be removed by water jet, sandpaper, paper lap, or aero lap (Shimoda para 0024; claim 10), which are all methods of mechanical polishing.
Regarding claim 4, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare teaches the amorphous carbon (softer abradable) layer is applied by arc deposition (PVD process) (Dekempeneer para 0019).
 claim 5, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare teaches an adhesion promoting layer is deposited on the surface of the substrate before depositing the tetrahedral carbon layer (Dekempeneer para 0077; Fig. 1 – 23).
Regarding claim 8, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare teaches the amorphous carbon (softer abradable) layer may comprise amorphous hydrogenated carbon (a-C:H) (Dekempeneer para 0063).
Regarding claim 9, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare teaches a tetrahedral carbon (antiwear) layer deposited onto the substrate (para 0057) and may comprise non-hydrogenated tetrahedral carbon (ta-C) (Dekempeneer para 0016-0017). 
Regarding claim 11, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare teaches the amorphous carbon (softer abradable) layer is applied by (vacuum) arc deposition (evaporation) (Dekempeneer para 0019).
Regarding claim 14, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare teaches plasma cleaning (Shibamura para 0019, 0022; Sukadhare para 0027).
Regarding claim 15, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach plasma activation. However, plasma activation, under the broadest reasonable interpretation, is surface modification using plasma processing. Plasma cleaning a surface would inherently modify the properties of the surface by removing contaminants and thus the plasma cleaning process of the aforementioned combination can be considered to be plasma activation.

Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1), Honda (WO 2016171273 A1), Shibamura (JP 2005028544 A), and Sukadhare (US 20160186307 A1), as applied to claims 1 and 5 above, and further in view of Tsuji (WO 2016042945 A1).
claim 6, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach the coating steps of applying the abradable layer, antiwear layer, and adhesion promoting layer are performed in the same vacuum coating plant. However, Tsuji (WO 2016042945 A1), in the analogous art of arc deposition of two carbon layers, teaches the coating steps of applying the second hard carbon (abradable) layer, first hard carbon (antiwear) layer, and the intermediate (adhesion promoting) layer are performed in the same vacuum chamber (pg. 11 line 427-440), and thus in the same vacuum coating plant. Because Tsuji teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform all coating steps of Dekempeneer within the same vacuum chamber and thus vacuum coating plant with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 7, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach the metallic component part is tribologically stressed. However, Dekempeneer teaches that the metallic component may be a piston, piston ring, gear, valve, and other movable components (para 0039). Additionally, Tsuji (WO 2016042945 A1), in the analogous art of arc deposition of two hard carbon layers, teaches the metallic component part coated by a hard carbon film is a sliding member, such as a piston ring, used in an environment in contact with lubricating oil such as a machine part and experiencing friction (tribologically stressed) (pg. 1 line 10-22). Therefore, the movable components of Dekempeneer, or at least the piston ring, are also inherently tribologically stressed because they experience friction in movement. Alternatively, Dekempeneer and Tsuji both teach piston rings coated by a harder layer of carbon and a softer layer of carbon (Dekempeneer para 0039, 0058-
Regarding claim 12, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach the coating steps of applying the abradable layer and antiwear layer are performed in the same vacuum coating plant. However, Tsuji (WO 2016042945 A1), in the analogous art of arc deposition of two hard carbon layers, teaches the coating steps of applying the second hard carbon (abradable) layer and the first hard carbon (antiwear) layer are performed in the same vacuum chamber (pg. 11 line 427-440), and thus in the same vacuum coating plant. Because Tsuji teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform all coating steps of Dekempeneer within the same vacuum chamber and thus vacuum coating plant with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1), Honda (WO 2016171273 A1), Shibamura (JP 2005028544 A), Sukadhare (US 20160186307 A1), and Tsuji (WO 2016042945 A).
Regarding claim 13, Dekempeneer (US 20080220257 A1) teaches a metal substrate, such as a component part (para 0038-0039), with a layered coating of a tetrahedral carbon layer (antiwear layer) and an amorphous carbon layer with a lower hardness (softer abradable layer) (para 0057-0058), 
However, Shimoda (US 20070082129 A1), in the analogous art of arc deposition of DLC films, teaches macro-particles, or droplets, are formed in arc deposition as well as removing generated droplets from a DLC film as a post-treatment consisting of a water jet, sand paper, paper lap, or aero lap (mechanically removing) (para 0024, claims 9-10), which are polishing methods, wherein the DLC film is applied to an automobile slide member (para 0008). Additionally, Honda (WO 2016171273 A1), in the analogous art of removing droplets from a hard layer, teaches removing surface defects, such as droplets, by polishing a first hard layer before depositing the second hard layer in order to improve the adhesion between the two layers and smooth the surface of the second layer to prevent peeling and wear in a sliding environment (pg. 3 line 99-121). Dekempeneer teaches the coating is intended for use with components, such as piston rings (para 0039), which are used as sliding components in automobile engines, and desires to prevent wear on the substrate (para 0010). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the post-treatment polishing methods of Shimoda in between the deposition of the two carbon layers, as described by Honda, in the Dekempeneer process to improve film performance and production efficiency (Shimoda para 0063-0064) and prevent wear in a sliding environment. Microdents would inherently be formed as a result of the polishing as evidenced by the concave portions after removal of droplets in Shimoda (para 0064). Because Dekempeneer teaches forming the amorphous carbon (softer abradable) layer on the surface of the tetrahedral carbon (antiwear) layer, Modified Dekempeneer would inherently deposit the amorphous carbon layer onto microdents in the surface of the tetrahedral carbon layer such that the amorphous layer is anchored to the microdents.

Because Shibamura teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform cleaning between the removal of droplets and deposition of the second layer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Dekempeneer, Shimoda, Honda, and Shibamura fails to explicitly teach that the cleaning process is plasma cleaning. However, Sukadhare (US 20160186307 A1), in the analogous art of arc deposition, teaches plasma cleaning may be used between the deposition of two layers (para 0027). Therefore, because Sukadhare teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform plasma cleaning between the removal of droplets and deposition of the second layer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have 
The combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach the metallic component part is tribologically stressed and part of a motor vehicle fuel injection system. However, Tsuji, in the analogous art of arc deposition of two hard carbon layers, also teaches a metallic component part coated by two hard carbon films is a sliding member, such as a piston ring, used in an environment in contact with lubricating oil such as a machine part and experiencing friction (tribologically stressed) (pg. 1 line 10-22). Furthermore, Tsuji teaches that the piston ring is part of an internal combustion engine (fuel injection system) in an automobile (motor vehicle) (pg. 1 line 13-22). Dekempeneer also teaches the metallic component may be a piston ring (para 0039) and includes a similar coating of a hard carbon film and a softer carbon film (para 0057-0058). Therefore, because Tsuji teaches using a similar piston ring in an automobile engine it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the coated metallic component of Dekempeneer in an internal combustion engine (fuel injection system) of a motor vehicle.
Regarding claim 16, the combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Tsuji teaches mechanical polishing (Shimoda para 0024, claims 9-10) or brushing (Shibamura para 0016).
Regarding claim 17, the combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Tsuji teaches the amorphous carbon (softer abradable) layer is applied by arc deposition (PVD process) (Dekempeneer para 0019).
claim 18, the combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Tsuji teaches an adhesion promoting layer is deposited on the surface of the substrate before depositing the tetrahedral carbon layer (Dekempeneer para 0077; Fig. 1 – 23).
Regarding claim 19, the combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Tsuji teaches the amorphous carbon (softer abradable) layer may comprise amorphous hydrogenated carbon (a-C:H) (Dekempeneer para 0063). Additionally, the combination of Dekempeneer, Shimoda, Honda, and Shibamura teaches a tetrahedral carbon (antiwear) layer deposited onto the substrate (para 0057) and may comprise non-hydrogenated tetrahedral carbon (ta-C) (Dekempeneer para 0016-0017). 
Regarding claim 20, the combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Tsuji teaches the amorphous carbon (softer abradable) layer is applied by (vacuum) arc deposition (evaporation) (Dekempeneer para 0019).
Regarding claim 21, the combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Tsuji teaches plasma cleaning (Shibamura para 0019, 0022; Sukadhare para 0027).
Regarding claim 22, the combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Tsuji fails to explicitly teach plasma activation. However, plasma activation, under the broadest reasonable interpretation, is surface modification using plasma processing. Plasma cleaning a surface would inherently modify the properties of the surface by removing contaminants and thus the plasma cleaning process of the aforementioned combination can be considered to be plasma activation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1), Honda (WO 2016171273 A1), Shibamura (JP 2005028544 A), and Sukadhare (US 20160186307 A1), as applied to claim 1 above, and further in view of Liu (NPL – “The study of doped DLC films by Ti ion implantation”).
claim 15, the combination of Dekempeneer, Shimoda, Honda, Shibamura, and Sukadhare fails to explicitly teach that plasma activation is performed after the removal of the droplets from the first carbon film. However, Liu (NPL), in the analogous art of physical vapor deposition of DLC films, teaches DLC films may be doped with Ti metal by plasma ion implantation (plasma activation) on the deposited DLC films to modify surface properties, such as tribological properties (Introduction, Experimental methods; pg. 279-280). Dekempeneer teaches that the tetrahedral carbon layer may be doped with a metal such as titanium (para 0020-0022). Additionally, Dekempeneer teaches the invention intends to avoid the drawbacks of tetrahedral carbon coatings in the prior art, such as wear when used in tribological coatings (para 0007-0008). Therefore, because Liu teaches that such doping methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dope the tetrahedral carbon film with Ti by ion implantation (plasma activation) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Liu fails to explicitly teach that the ion implantation (plasma activation) takes place after the removal of the droplets. However, because the aforementioned combination teaches removing droplets from the tetrahedral carbon film, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform ion implantation (plasma activation) after removal of the droplets because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dekempeneer (US 20080220257 A1) in view of Shimoda (US 20070082129 A1), Honda (WO 2016171273 A1), Shibamura (JP 2005028544 A), Sukadhare (US 20160186307 A1), and Tsuji (WO 2016042945 A), as applied to claim 13 above, and further in view of Liu (NPL – “The study of doped DLC films by Ti ion implantation”).
Regarding claim 22, the combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, and Tsuji fails to explicitly teach that plasma activation is performed after the removal of the droplets from the first carbon film. However, Liu (NPL), in the analogous art of physical vapor deposition of DLC films, teaches DLC films may be doped with Ti metal by plasma ion implantation (plasma activation) on the deposited DLC films to modify surface properties, such as tribological properties (Introduction, Experimental methods; pg. 279-280). Dekempeneer teaches that the tetrahedral carbon layer may be doped with a metal such as titanium (para 0020-0022). Additionally, Dekempeneer teaches the invention intends to avoid the drawbacks of tetrahedral carbon coatings in the prior art, such as wear when used in tribological coatings (para 0007-0008). Therefore, because Liu teaches that such doping methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dope the tetrahedral carbon film with Ti by ion implantation (plasma activation) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Dekempeneer, Shimoda, Honda, Shibamura, Sukadhare, Tsuji, and Liu fails to explicitly teach that the ion implantation (plasma activation) takes place after the removal of the droplets. However, because the aforementioned combination teaches removing droplets from the tetrahedral carbon film, it would have been obvious to a person having ordinary skill in the art before .

Response to Arguments
Applicant’s arguments, see pg.7, filed 2/8/2022, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shibamura (JP 2005028544 A), Sukadhare (US 20160186307 A1), and Liu (NPL – “The study of doped DLC films by Ti ion implantation”).
The previous rejections fail to teach that the plasma cleaning/activation step is performed after the removal of the droplets. However, Shibamura teaches cleaning after removal of droplets from a hard coating, and Sukadhare teaches plasma cleaning used between the deposition of two films.
Plasma cleaning reads on the broadest reasonable interpretation of plasma activation. Alternatively, Liu teaches ion implantation of Ti (plasma activation) into a deposited DLC film

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797